 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
                                                        No. CR-19-8245-01-PCT-DGC
 9   United States,
                                                        ORDER
10                           Plaintiff,
11   v.
12   Loren Joel McReynolds,
13                           Defendant.
14
15
16          Defendant Loren McReynolds asks the Court to release him from custody and
17   postpone his criminal trial for one year. Doc. 24. For reasons set forth below, the Court
18   will deny the motion.
19          Defendant was sentenced to 46 months in custody on one count, in a previous
20   iteration of this case. See CR-18-8052-PCT-DGC, Doc. 117.1 At his sentencing on
21   October 1, 2019, Defendant stated his desire for a speedy trial on the remaining counts.
22   The Court accordingly scheduled the trial for November 4, 2019. CR-18-8052-PCT-DGC,
23   Doc. 114.
24          A change of plea hearing subsequently was requested, and the Court scheduled it
25   for October 15, 2019. CR-18-8052-PCT-DGC, Doc. 126. At the hearing, Defendant stated
26   that he did not approve of the very favorable plea negotiated by his counsel, and he declined
27
28
            1
              Citations to documents in this case will be to “Doc. __.” Citations to documents
     in the previous iteration of this case will be to CR-18-8052-PCT-DGC, Doc. __.”
 1   to change his plea. He again stated that he wanted to go to trial promptly on the remaining
 2   counts. The government requested a postponement of the November 4 trial date due to
 3   time lost in plea negotiations, but Defendant stated his strong view that he wanted to
 4   proceed to trial as scheduled. After considering the matter, the Court confirmed the
 5   November 4, 2019 trial date. See CR-18-8052-PCT-DGC, Doc. 130.
 6          This case was assigned a new case number when a superseding indictment was
 7   issued with modest revisions to the original charges, and the parties agreed that the new
 8   case should remain on track for a November 4, 2019 trial. See CR-18-8052-PCT-DGC,
 9   Doc. 136. At the final pretrial conference on October 31, 2019, defense counsel requested
10   a continuance due to his inability to subpoena a key defense witness. See Doc. 17.
11   Defendant opposed the continuance, stating that he wanted to proceed to trial as scheduled
12   on November 4, 2019. To accommodate defense counsel’s need to subpoena the witness
13   and Defendant’s desire for a speedy trial, the Court continued to the trial to December 9,
14   2019, with Defendant’s consent, even though this required the Court to move two firm civil
15   trials from early December to next year. See CWT v. Danzik, CV-16-607-DGC, Docs. 197,
16   201; Satanic Temple v. Scottsdale, CV-18-621-DGC, Doc. 68.
17          At the hearings on October 1, 15, and 31, Defendant was alert and attentive, sitting
18   upright at counsel table and fully involved in the hearings. When he spoke, as he did at all
19   three hearings, he spoke with a strong voice, showing no sign of distress or weakness.
20   Defendant now suggests that he has medical conditions that cause him discomfort and
21   “make court appearances burdensome.” Doc. 24 at 2. He seeks a one-year postponement
22   of trial and release from custody so he can be transferred to the Bureau of Prisons (“BOP”)
23   and receive different medical care. The Court will deny the motion for several reasons.
24          First, this Court and two magistrate judges have repeatedly concluded that
25   Defendant should remain in custody until the conclusion of this case. See CR-18-8052-
26   PCT-DGC Docs. 16, 31, 55. Defendant does not provide a basis for reconsidering those
27   decisions.
28

                                                -2-
 1          Second, Defendant has never mentioned his medical conditions in two previous
 2   detention hearings and two detention-related briefs, see CR-18-8052-PCT-DGC, Docs. 29,
 3   45, 49, 52, or in any of his court appearances, where he has always appeared healthy and
 4   vigorous. Defendant provides no statement from a medical professional confirming his
 5   conditions.
 6          Third, Defendant suggests that if he is released from custody he will be transferred
 7   to the BOP where he will receive better medical care. But Defendant has made no showing
 8   that his medical care would be meaningfully better at a BOP facility, or that his current
 9   care is inadequate. And he has not shown that he would be designated to a BOP facility if
10   his motion were granted. That is a matter left to the discretion of BOP, and there is no
11   reason to think BOP would designate him to a new facility while he is pending trial in this
12   case, only to transport him back to his current facility for trial in 2020.
13          IT IS ORDERED that Defendant’s motion for pretrial release and to continue trial
14   (Doc. 24) is denied. Trial will proceed as scheduled on December 9, 2019.
15          Dated this 18th day of November, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -3-
